Citation Nr: 1538432	
Decision Date: 09/09/15    Archive Date: 09/18/15

DOCKET NO.  12-18 921	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), anxiety, and depression.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran (Appellant) and spouse


ATTORNEY FOR THE BOARD

B. J. Dempsey, Associate Counsel

INTRODUCTION

The Veteran, who is the appellant, served on active duty from August 1989 to August 1994.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.  Although the issue on appeal has been adjudicated by the RO as separate claims for PTSD and an acquired psychiatric disorder, given the nature of the Veteran's claim and the medical evidence of record, these issues have been consolidated into a single issue of service connection for an acquired psychiatric disorder, to include PTSD, anxiety, and depression.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (the scope of a claim pursued by a claimant includes any diagnosis that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).   

In June 2015, at a Board videoconference hearing, the Veteran and the Veteran's spouse presented testimony relevant to the appeal from the RO in Milwaukee, Wisconsin, before the undersigned Veterans Law Judge in Washington, DC.  A copy of the hearing transcript has been associated with the Veterans Benefits Management System (VBMS) electronic file.  The Board has reviewed the electronic files on "Virtual VA" and VBMS to ensure a complete review of the evidence in this case.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  


REMAND

Service Connection for an Acquired Psychiatric Disorder

The Veteran contends that he developed PTSD after being physically assaulted in service.  Specifically, the Veteran asserts that he was awarded the Aircrew Badge by having the badge punched into his chest 13 times, resulting in psychological trauma and an injured sternum.  See June 2015 Board hearing transcript at 3-5, 
17-18. 

Military personnel records reflect that the Veteran became qualified as a crewmember, and authorized to wear the Naval Aircrew Insignia (Aircrew Badge), on December 3, 1991.  The Veteran testified that after receiving "wings" he was transferred to Parris Island, South Carolina, to be a weapons instructor.  Id. at 14.  The Veteran did not seek treatment for psychiatric disorder symptoms or a chest injury while in service.

During the June 2015 Board hearing, the Veteran testified that he was unaware of any rituals associated with receiving the Aircrew Badge prior to the claimed ritual that he asserts is a stressor.  Id. at 14-15.  The representative clarified that it is "generally accepted common knowledge" that ceremonies similar to what the Veteran described take place in the Marine Corps; however, the Veteran believes that his experience was "particularly traumatic physically and psychologically."  Id. at 16.

Service connection for PTSD requires medical evidence establishing a diagnosis of the condition, credible supporting evidence that the claimed in-service stressor actually occurred, and a link, established by medical evidence, between the current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304(f) (2015). The question of whether a veteran was exposed to a stressor in service is a factual one, and VA adjudicators are not bound to accept uncorroborated accounts of stressors or medical opinions based upon such accounts.  Wood v. Derwinski, 1 Vet. App. 190 (1991), aff'd on reconsideration, 1 Vet. App. 406 (1991).  Hence, whether a stressor was of sufficient gravity to cause or support a diagnosis of PTSD is a question of fact for medical professionals and whether the evidence establishes the occurrence of stressors is a question of fact for adjudicators.

As noted above, the Veteran did not seek treatment for psychiatric disorder symptoms or a chest injury while in service.  During the June 2015 Board hearing, the Veteran testified that when he tried to obtain evidence to corroborate the claimed in-service stressor, a fellow service member "chuckled and said, huh, huh, huh, every time I look down and see the holes in my chest, I laugh."  June 2015 Board hearing transcript at 15.  The service member identified at the hearing did not submit any additional evidence to VA.

Liberally interpreting the Veteran's contentions, he essentially asserts (1) that he volunteered to participate in a pinning ritual/ceremony when being awarded the Aircrew Badge, (2) the ritual/ceremony he volunteered to undergo was traumatic or stressful, and (3) the report of physical trauma that, if occurred, raises a question as to whether the ritual/ceremony claimed to have occurred potentially involves serious bodily harm.  For these reasons, additional evidentiary development is warranted regarding the nature of the claimed in-service stressful event, whether the Veteran actually participated in such event, and, if so whether the claimed event is sufficient to serve as a PTSD stressor event, including the question of likelihood of serious bodily injury versus non-serious and foreseeable bodily of pin prick and some bruising.  Specifically, the Board finds that additional evidence may assist in determining whether the Veteran actually participated in the claimed pinning ritual/ceremony event, and whether the claimed event is sufficient as an in-service stressor sufficient to cause PTSD, including whether such pinning ritual/ceremony potentially involves serious bodily harm.  38 U.S.C.A. § 5103A(g) (West 2014); 38 C.F.R. § 3.159(c) (2015)

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should take appropriate action to develop evidence to assist in determining whether the Veteran was subject to an in-service stressor sufficient to cause an acquired psychiatric disorder.  Such development should be focused on the likelihood that (1) the Veteran underwent the ritual/ceremony of being punched in the chest 13 times when receiving the Aircrew Badge, including whether such hazing ritual has been abolished by DOD, and, if so, how and why one would still participate in such event, and 
(2) whether such event, if it occurred, was stressful, considering factors as the voluntary nature of the event and how widespread was knowledge and participation, and (3) whether such event involved a risk of serious bodily harm, including as in this case where there are no residual findings such as scarring or broken sternum. 

The AOJ should consult any available Department of Defense informational resources, any widely known informational outlets, or any other sources deemed appropriate to develop evidence about the traditions, ceremonies, or rituals regarding the bestowment of the Aircrew Badge on Marine Corps service members for the period including December 3, 1991.  Evidence addressing any of the following questions and subjects will be helpful in assisting the Veteran substantiate the claim for service connection for an acquired psychiatric disorder:

a)  Any known Aircrew Badge presentation traditions, ceremonies, or rituals that were common place in the Marine Corps in 1991, to include any traditions, ceremonies, or rituals that may be considered as hazing or initiation rites, whether or not officially recognized by the military. 
b)  How common was chest punching or the pinning of the Aircrew Badge directly on a service member's chest in 1991, whether or not officially recognized by the military? 
c)  How widely known were such events or practices by service personnel in December 1991, whether or not officially recognized by the military?  
d)  Was participation in such events or practices in 1991 generally compulsory or voluntary? 
e)  What were the official Department of Defense policies in place against these events and practices in December 1991?  
f)  If policies against these events and practices were in place in December 1991, were unofficial Aircrew Badge presentation ceremonies/rituals performed against Department of Defense official policies?

All resources relied upon to answer the questions above should be associated with the record or cited to allow for review.

2.  When the development above has been completed, the issue of service connection for an acquired psychiatric disorder should be readjudicated.  The AOJ should include findings of fact addressing the following: 

a)  Whether the Veteran in-fact participated in an Aircrew Badge presentation ritual/ceremony as claimed in December 1991.  Relevant considerations to this finding include how widespread the practice was at that time and whether the practice was prohibited by DOD.
b)  Whether the Veteran was aware of widespread participation in the Aircrew Badge presentation ritual/ceremony.  Relevant considerations include whether other members of the Veteran's unit had undergone such ritual, and how widespread the practice was at that time. 
c)  Whether the particular Aircrew Badge presentation ritual/ceremony was voluntary or involuntary, and whether factors such as pride or honor encouraged participation. 
d)  Whether there is any corroboration of the claimed event in December 1991.  Relevant considerations include whether there is any evidence of scarring of the left chest, residuals of a broken sternum as claimed by the Veteran, or corroborative statements from other service members.

If the benefit sought is not granted, the Veteran and representative should be furnished a Supplemental Statement of the Case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




